             Case 2:20-cv-00362-RSM Document 10 Filed 05/21/20 Page 1 of 3




 1                                                   Chief District Judge Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8                                  AT SEATTLE

 9

10 STEPHEN HORNBUCKLE,                              CASE NO. C20-0362-RSM

11                                                  STIPULATION AND ORDER
                                Plaintiff,
                                                    FOR DISMISSAL
12                       v.
                                                    Noted on Motion Calendar:
   CENTERS FOR MEDICARE &
13 MEDICAID SERVICES,                               May 20, 2020

14                              Defendant.

15

16         The parties, through their undersigned counsel and respective attorneys of record,

17 agree that dismissal of the above-captioned action is appropriate. The parties now hereby

18 stipulate to the dismissal of the above-captioned action, with each party to bear their own

19 fees or costs.

20 //

21 //

     STIPULATION AND ORDER FOR DISMISSAL                            UNITED STATES ATTORNEY
     20-cv-0362-RSM - 1                                             700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
            Case 2:20-cv-00362-RSM Document 10 Filed 05/21/20 Page 2 of 3




 1               DATED this 20th day of May, 2020.

 2
                                           Respectfully Submitted,
 3
                                           BRIAN T. MORAN
 4                                         United States Attorney

 5                                         s/ Michelle R. Lambert
                                           MICHELLE R. LAMBERT, NYS #4666657
 6                                         Assistant United States Attorney
                                           United States Attorney’s Office
 7                                         1201 Pacific Avenue, Suite 700
                                           Tacoma, Washington 98402
 8                                         Phone: (253) 428-3824
                                           Email: michelle.lambert@usdoj.gov
 9
                                           Attorneys for Defendant
10

11                                         THE HORNBUCKLE FIRM

12                                         s/ Stephen S. Hornbuckle
                                           STEPHEN S. HORNBUCKLE, WSBA# 39065
13                                         1408 – 140th Place N.E., Suite 250
                                           Bellevue, WA 98007
14                                         Phone: (425) 679-0742
                                           Email: shornbuckle@thehornbucklefirm.com
15
                                           Pro Se Plaintiff
16

17

18

19

20

21

     STIPULATION AND ORDER FOR DISMISSAL                        UNITED STATES ATTORNEY
     20-cv-0362-RSM - 2                                         700 STEWART STREET, SUITE 5220
                                                                  SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
             Case 2:20-cv-00362-RSM Document 10 Filed 05/21/20 Page 3 of 3




 1                                             ORDER

 2                IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for

 3 Dismissal is Granted for the reasons set forth in the Stipulation. The case is dismissed

 4 with each party to bear their own fees or costs.

 5         SO ORDERED.

 6         Dated this 21st day of May, 2020.

 7

 8

 9                                             A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

     STIPULATION AND ORDER FOR DISMISSAL                            UNITED STATES ATTORNEY
     20-cv-0362-RSM - 3                                             700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
